                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  District of Minnesota

                                                 600 United States Courthouse   Telephone: (612) 664-5600
                                                 300 South Fourth Street              Fax: (612) 664-5787
                                                 Minneapolis, MN 55415


                                                  April 18, 2019



The Honorable Hildy Bowbeer
U.S. District Court
632 Federal Building
316 N. Robert Street
St. Paul, MN 55101

       Re:    U.S. v. Augustus Light, Case No. 03-cr-298
              Violation of Supervised Release

Dear Magistrate Judge Bowbeer:

       The Court has scheduled this matter for a hearing on April 22, 2019 at 2 p.m. on the
defendant’s Motion to Reopen Detention. In support of its continued argument for
detention, the government offers as an exhibit the video footage of the traffic stop on March
7, 2019, during which the defendant fled from police and was ultimately arrested. The
government will be prepared to present certain clips of this footage at Monday’s hearing,
but has also submitted the full video files on a disc to chambers, so that the Court has the
option of reviewing the footage in advance. These videos have already been produced to
defense counsel.

       The most pertinent portions of the videos are:

        On the file entitled “Officer Warren BWC”: from the beginning through
         minute 15:30, which captures the traffic stop through the defendant’s
         flight from police; along with 22:05 to 23:40, which captures the
         defendant’s arrest following the chase.

        On the file entitled “Dash Cam”: from 15:45 to 23:15, which captures the
         officers’ pursuit of the defendant in their vehicle.
       Please let me know if you have any difficulty opening the files, or if I can be of any
further assistance in advance of the hearing.


                                                  Respectfully Submitted,

                                                  ERICA H. MacDONALD
                                                  United States Attorney

                                                  s/Alexander D. Chiquoine

                                                  BY: ALEXANDER D. CHIQUOINE
                                                  Assistant U.S. Attorney


ADC:rss
CD-ROM sent to chambers

Cc: Catherine Turner, Esq. (letter only)
